Exhibit 10.1

 
Amendment of the
Amended and Restated Employment Agreement


This Amendment of the Amended and Restated Employment Agreement (this
“Amendment”) is entered into and is effective on November 3, 2015 by and among
Southcoast Community Bank, a South Carolina-chartered bank (the “Bank”),
Southcoast Financial Corporation, a South Carolina corporation (the “Company”),
and William B. Seabrook (the “Employee”).


Whereas, the Bank, the Company, and the Employee entered into an Amended and
Restated Employment Agreement dated as of December 29, 2008, and


Whereas, the Bank, the Company, and the Employee desire now to amend the
December 29, 2008 Amended and Restated Employment Agreement.


Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Bank, the Company, and the Employee hereby agree as follows.


1.           Amendment of Subsection 4(e).  (a) The Bank, the Company, and the
Employee desire to amend the Amended and Restated Employment Agreement by
eliminating the disability/salary continuation benefit of Subsection
4(e).  Accordingly, the first sentence of Subsection 4(e) is hereby
deleted.  For reference purposes in this Amendment only, the Subsection 4(e)
text being deleted by this Amendment is reproduced below but is struck through –
 
(e)           Disability/Salary Continuation.  The Bank shall pay the Employee
his full salary then in effect and continue all benefits then in effect for a
period of one year after the Date of Termination (as hereafter defined) in the
event of the Employee’s Disability.  “Disability” or “'Disabled” shall mean (i)
the Employee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or (ii) the Employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company; or (iii) the Employee has been determined to be totally disabled by the
Social Security Administration or Railroad Retirement Board or (iv) the Employee
has been determined to be disabled in accordance with a disability insurance
program provided by the Company or the Bank and in which Employee participates,
provided that the definition of disability applied under such disability
insurance program complies with the requirements of (i) or (ii) listed above.


(b)           To conform to the change being made by the preceding section 1(a)
of this Amendment, Subsection 6(a)(ii)(A) is amended by deleting the clause
“unless the Employee shall become disabled as described in Subsection 4(e)
hereof, in which case the provisions of Subsection 4(e) shall apply.”  As
amended, Subsection 6(a)(ii)(A) provides in its entirety as follows, but for
reference purposes in this Amendment only text deleted by this Amendment is
reproduced below but is struck through and new text is italicized –


(A)           The Employee’s employment may be terminated for any reason or for
no reason in the sole discretion of the Bank or the Company.
 
 
 

--------------------------------------------------------------------------------

 


Compensation and Benefits to be provided.  Except as otherwise limited herein or
as otherwise limited by the regulations of the Federal Deposit Insurance
Corporation, the Bank agrees that, in the event of its termination of the
Employee’s employment other than for Cause and other than on account of
Disability prior to the expiration of the term of this Agreement, Employee shall
be entitled to (1) Employee’s Full Annual Compensation (as hereinafter defined),
and (2) the Benefits provided for in Subsection 6(a)(ii)(D) of this Agreement,
as such Full Annual Compensation and Benefits are in effect immediately prior to
termination, for a period of one year, unless the Employee shall become disabled
as described in Subsection 4(e) hereof, in which case the provisions of
Subsection 4(e) shall apply.  Compensation to be paid pursuant to this
Subsection 6(a)(ii)(A) and Benefits required to be paid in cash pursuant to
Subsection 6(a)(ii)(D) shall be paid in equal monthly installments over the
remaining term of this Agreement.


2.           Amendment of Section 6(a)(ii).  Subsection 6(a)(ii) of the Amended
and Restated Employment Agreement governs compensation and benefits payable to
the Employee after termination other than for Cause, subparagraph (A) governing
termination at any time by the Bank or the Company for any reason or for no
reason and subparagraph (B) governing termination within 24 months after a
Change in Control.  The Bank, the Company, and the Employee desire to amend the
Amended and Restated Employment Agreement so that the Employee is entitled to
change-in-control compensation when the Change in Control occurs, regardless of
whether employment termination occurs within 24 months thereafter.  Accordingly,
the text of subparagraph (B) of Subsection 6(a)(ii) is hereby deleted in its
entirety, replaced by the notation “[reserved],” and any references in the
Amended and Restated Employment Agreement to subparagraph (B) of Subsection
6(a)(ii) will be disregarded.  For reference purposes in this Amendment only,
the subparagraph (B) of Subsection 6(a)(ii) text being deleted by this Amendment
is reproduced below but is struck through –


(B)           [reserved] Any termination of Employee’s employment by the Bank or
the Company without Cause and any resignation by the Employee, each with a with
a Date of Termination at any time within 24 months following a Change in Control
of the Bank or the Company (as hereinafter defined) shall constitute an
involuntary termination of employment by the Bank and the Company other than
Termination for Cause and shall entitle Employee to the compensation and
benefits provided for in this Subsection 6(a)(ii)(B), but, in the case of
resignation by the Employee, only if such resignation is preceded by one or more
of the following events that occurs after the Change in Control: (1) any
material decrease, or series of decreases which taken as a whole are material,
in the nature or scope of the Employee’s duties, responsibilities and
authorities, without the written consent of the Employee as to each and every
such decrease, from the greater of those duties, responsibilities or authorities
being exercised and performed by the Employee immediately prior to the date of
the Change in Control; or (2) any attempt by the Bank or the Company to relocate
the Employee to a location outside of South Carolina without his written consent
thereto given not more than one (1) year prior thereto.  Employee’s termination
of his employment for any of the foregoing reasons shall constitute termination
of employment for “Good Reason.”


Notice and Cure period.  In order for the Employee’s resignation for Good Reason
to constitute an involuntary termination of employment by the Bank or the
Company, the Employee must give a Notice of Termination to the Company and the
Bank setting forth the existence of one or more of the conditions described
above in this Subsection 6(a)(ii)(B) within 90 days after the initial existence
of the condition, and the Company and the Bank shall have 30 days thereafter to
remedy the condition.


Compensation and Benefits to be provided.  The compensation and benefits which
shall be paid and provided, respectively, to the Employee pursuant to this
Subsection 6(a)(ii)(B) shall be three times the Full Annual Compensation and
Benefits provided for in this Agreement.  Such compensation and benefits shall
be paid in a lump sum within five business days after the Date of
Termination.  Such payments shall be made and such benefits shall be provided
notwithstanding any other employment obtained by Employee.


Change in Control Defined.  For purposes of the foregoing, the phrase “Change in
Control” of the Bank or the Company shall refer to acquisition in any manner of
the ownership of shares of the Bank or the Company having 51% or more of the
total voting power of the Company’s or the Bank’s common stock, by any person,
or persons acting as a group.




 
2

--------------------------------------------------------------------------------

 
3.           Conforming Changes.  (a)  To conform to the change being made by
the preceding section 2 of this Amendment, the subparagraph (C) of Subsection
6(a)(ii) calculation of “Full Annual Compensation” is amended by deleting
reference to a Change in Control.  As amended, subparagraph (C) provides in its
entirety as follows, but for reference purposes in this Amendment only text
deleted by this Amendment is reproduced below but is struck through –


(C)           “Full Annual Compensation” as used in this Subsection 6(a)(ii)
shall mean (1) Employee’s basic annual salary on the Date of Termination or, if
greater and following a Change in Control, Employee’s basic annual salary
immediately prior to the Change in Control, plus (2) the average of any bonuses
and other non-equity compensation paid for the three calendar years immediately
preceding the Date of Termination.


(b)           To conform to the change being made by the preceding section 2 of
this Amendment, the subparagraph (D) of Subsection 6(a)(ii) calculation of
“Benefits” is amended by deleting reference to a Change in Control and by
clarifying when the Benefits are payable.  As amended, subparagraph (D) provides
in its entirety as follows, but for reference purposes in this Amendment only
text deleted by this Amendment is reproduced below but is struck through and new
text is italicized –


(D)           In every case where the Employee is entitled to receive benefits
in accordance with this Subsection 6(a)(ii), “Benefits” shall mean and be
limited to life insurance, health and dental insurance, and disability insurance
as in effect immediately preceding the Date of Termination or, if greater,
immediately preceding the effective date of a Change in Control, and shall also
mean the pre-tax cash value of all retirement plan contributions made by the
Company or the Bank for the benefit of the Employee for the calendar year
immediately preceding the Date of Termination.  Such Benefits may, at the option
of the Bank, the Company or any successor thereto, be provided by (1) a
continuation of the Benefits without diminution, (2) substitution of other
policies, plans, goods or services affording substantially identical coverage or
value, or (3) cash payment in  the amount it would cost to provide the policies,
plans, goods or services affording substantially identical coverage or value to
the Employee, such cash payments, if any, to be paid every calendar month for
which such Benefits or identical coverage is not being provided.


(c)           To conform to the change being made by the preceding section 2 of
this Amendment, Subsection 6(b) is amended by deleting reference to the defined
term “Good Reason,” and to conform to the change being made by section 1 of this
Amendment Subsection 6(b) clarifies that termination because of Disability is
treated the same as a voluntary resignation by the Employee.  As amended,
Subsection 6(b) provides in its entirety as follows, but for reference purposes
in this Amendment only text deleted by this Amendment is reproduced below but is
struck through and new text is italicized –


(b)           Termination by Employee.  The Employee may terminate his
employment at any time by giving written Notice of Termination to the Bank and
the Company not less than ninety (90) days prior to the Date of Termination. In
the event of such termination by Employee or if termination occurs because of
the Employee’s Disability, other than under circumstances constituting Good
Reason under Subsection 6(a)(ii){B), the Bank and the Company shall be obligated
only to continue to compensate and provide the benefits hereunder to Employee up
to the Date of Termination. This provision shall not be interpreted as in any
manner whatsoever limiting the vested rights of the Employee under any other
agreement between the Employee and the Bank or the Company, including, without
limitation, any retirement, deferred compensation, or fringe benefit agreement,
whether or not such agreements are in existence at the time of the execution
hereof.


(d)           To conform to the change being made by the preceding section 2 of
this Amendment, the text of Subsection 6(d)(iii) is hereby deleted in its
entirety, replaced by the notation “[reserved],”   For reference purposes in
this Amendment only, the Subsection 6(d)(iii) text being deleted by this
Amendment is reproduced below but is struck through –
 
 
 
3

--------------------------------------------------------------------------------

 

 
(iii)           [reserved]  if the Employee’s employment is terminated for Good
Reason pursuant to Subsection 6(a)(ii)(B), the 31st day following the date of
Employee’s notice to the Bank of the existence of a condition constituting a
reason for termination under that Subsection. if the Bank shall have failed to
remedy the condition by the end of the 30th day following the date of Employee’s
notice; or


(e)           To conform to the change being made by the preceding section 2 of
this Amendment, Section 11 is amended by deleting in both places it appears the
clause “other than for Good Reason pursuant to Subsection 6(a)(ii)(B).”  As
amended, Section 11 provides in its entirety as follows, but for reference
purposes in this Amendment only text deleted by this Amendment is reproduced
below but is struck through and new text is italicized –


11.           Restrictive Covenants.  In consideration of the Bank’s employment
of the Employee and the benefits provided hereby, the Employee agrees that in
addition to any other limitation: (i) for a period of twelve (12) months after
the termination of this Agreement by the Employee other than for Good Reason
pursuant to Subsection 6(a)(ii)(B), or (ii) during the continuation of
compensation payments pursuant to Subsection 6(a)(ii)(A) above, whichever is
later, he will not, within a twenty-five (25) mile radius of any operating
office of the Company, any of its subsidiaries, or the Bank, manage, operate or
be employed by, participate in, or be connected in any manner with the
management, operation, or control of any banking business whether or not carried
on by a bank. The Employee further agrees, that for a period of twelve (12)
months after the termination of his employment hereunder by the Employee other
than for Good Reason pursuant to Subsection 6(a)(ii)(B) or the completion of
compensation payments pursuant to Subsection 6(a)(ii)(A) above, whichever is
later, he will not solicit the business or patronage, directly or indirectly,
from any customers of the Bank (or any other office of the Company or of a
subsidiary of the Company if Employee should have been employed by and located
at such office) and the Employee will not seek to or assist others to persuade
any employee of the Bank engaged in similar work or related to the Bank’s work
to discontinue employment with the Bank or seek employment or engage in any
business of the Bank. Furthermore, the Employee will not communicate to any
person, firm or corporation any information related to customer lists, prices,
secrets or other Confidential Information which he might from time to time
acquire with respect to the business of the Bank the Company, or its
subsidiaries, or any of their affiliates. The Employee agrees to disclose the
contents of this Agreement to any subsequent employer for a period of twelve
(12) months following termination of his employment hereunder, the termination
of this Agreement or completion of compensation payments pursuant to Subsection
6(a)(ii)(A) above, whichever is later.


4.           Addition of a Change in Control Benefit in New Section 26.  By this
Amendment the Bank, the Company, and the Employee intend to provide in new
Section 26 that the Employee is entitled to a change-in-control benefit if a
change in control occurs before the Employee’s termination, that despite
anything to the contrary in the Amended and Restated Employment Agreement,
including but not limited to subparagraph (A) of Subsection 6(a)(ii), the
Employee is not also entitled to cash severance payments under Subsection
6(a)(ii) if termination occurs without Cause after the Employee receives the
benefit under new Section 26, that the Employee may be entitled to the Benefits
specified in subparagraph (D) of Subsection 6(a)(ii) if termination occurs
without Cause after the Employee receives the benefit under new Section 26, and
that the Employee may receive the change-in-control benefit under new Section 26
one time only, even if more than one change in control occurs during the
Employee’s employment.  New Section 26 provides in its entirety as follows –


26.           Cash Benefit after a Change in Control.  (a)  If a Change in
Control occurs before the Employee’s termination, on the date of the Change in
Control the Company will pay to the Employee in a single lump sum cash in the
amount equal to three times the sum of (1) the Employee’s basic annual salary on
the date of the Change in Control and (2) the average of any bonuses and other
non-equity compensation paid for the three calendar years immediately preceding
the Change in Control.


(b)           If the Employee receives the benefit stated in paragraph (a) of
this Section 26, despite anything to the contrary in this Agreement, including
but not limited to subparagraph (A) of Subsection 6(a)(ii), the Employee is not
also entitled to a cash severance payments or payments under Subsection 6(a)(ii)
after termination without Cause, although the Employee may be entitled to the
Benefits specified in subparagraph (D) of Subsection 6(a)(ii) if the conditions
to entitlement to those Benefits are satisfied as set forth in that subparagraph
6(a)(ii)(D).
 
 
4

--------------------------------------------------------------------------------

 


(c)           Despite anything to the contrary in this Agreement, the Employee
may receive the benefit under this Section 26 on no more than one occasion, even
if more than one Change in Control occurs during the Employee’s employment.


(d)           For purposes of this Agreement the term “Change in Control” means
a change in control as defined in Internal Revenue Code section 409A, as the
same may be amended from time to time.  For purposes of clarification and
without intending to affect the foregoing reference to section 409A for the
definition of Change in Control, a Change in Control as defined in Rule
1.409A-3(i)(5) includes a change in ownership, a change in effective control, or
a change in ownership of a substantial portion of assets, as follows –


(1)           Change in ownership: a change in ownership occurs on the date any
one person or group accumulates ownership of Southcoast Financial Corporation
stock constituting more than 50% of the total fair market value or total voting
power of Southcoast Financial Corporation stock, or


(2)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Southcoast Financial Corporation stock possessing 30% or more of the total
voting power of Southcoast Financial Corporation stock, or (y) a majority of
Southcoast Financial Corporation's board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of Southcoast Financial Corporation's board of directors,
or


(3)           Change in ownership of a substantial portion of assets: a change
in ownership of a substantial portion of Southcoast Financial Corporation’s
assets occurs if in a 12-month period any one person or more than one person
acting as a group acquires from Southcoast Financial Corporation assets having a
total gross fair market value equal to or exceeding 40% of the total gross fair
market value of all of Southcoast Financial Corporation's assets immediately
before the acquisition or acquisitions.  For this purpose, gross fair market
value means the value of Southcoast Financial Corporation's assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.


5.           Responsibility under Internal Revenue Code section
409A.  Notwithstanding any other provision in this Amendment or the Amended and
Restated Employment Agreement, neither the Company, its affiliates and its
subsidiaries nor any of their employees, officers, directors, agents, attorneys,
successors or assigns shall be liable to the Employee or any other person if the
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any amount, payment or benefit
under the Amended and Restated Employment Agreement, this Amendment or any other
agreement between the parties is subject to taxes, penalties or interest as a
result of failing to comply with Section 409A of the Internal Revenue Code.


6.           The Amended and Restated Employment Agreement remains in full force
and effect.  As amended by this Amendment, the December 29, 2008 Amended and
Restated Employment Agreement remains in full force and effect.


7.           Use of defined terms.  All terms used but not defined in this
Amendment are used as defined in the December 29, 2008 Amended and Restated
Employment Agreement.


 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, the Employee and duly authorized officers of the Bank and
the Company executed this Amendment as of the date first written above.


 
[Signatures Omitted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6


